Citation Nr: 1751478	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating prior to November 2, 2016, and in excess of 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963 and from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2017, the Board remanded the current issues for further evidentiary development.

In a June 2017 rating decision, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 20 percent, effective November 2, 2016.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in July 2017, the VA sent the Veteran a letter acknowledging receipt of his Travel Board hearing request and offering him the opportunity to choose a different type of Board hearing.  However, that letter was sent to the Veteran in error, as he had already been afforded a Board hearing in connection with this appeal in November 2016.  The RO notified the Veteran of the error in an October 2017 letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2017, the Board remanded the issues currently on appeal for development that included obtaining relevant, outstanding VA medical records.  Specifically, the Board asked the AOJ to obtain the full results of audiological testing conducted at a VA Medical Center (VAMC) on certain dates, as well as any findings and test results associated with the Veteran's participation in a VA Auditory Research Lab study at that VAMC beginning in July 2016.  The Board explicitly indicated that the records associated with the study and the audiological testing were stored in locations-specifically, an "investigator's file" and a viewing tool (Tools, Audiogram Display) that cannot be accessed by the Board-separate from the VA treatment records that are typically associated with the electronic claims file.

Following the Board's remand, the AOJ asked the VAMC to check its archives and to "provide a copy of the full results of the veteran's audiograms conducted during VA treatment between January 2013 and April 2016."  In response to that request, the VAMC merely provided duplicate copies of VA treatment records that had already been associated with the claims file.  However, no documentation included in the claims file suggests that the AOJ conducted follow-up development, including by providing the VAMC with a more accurate description of the outstanding records and their locations, prior to returning this matter to the Board.  Moreover, to the extent the AOJ's recertification of this matter without additional development reflects a determination that the requested records are unavailable, it did not note that determination in the claims file or notify the Veteran and his representative.  For the foregoing reasons, the Board finds that the development conducted by the AOJ does not constitute substantial compliance with the Board's prior remand order.  As a result, another attempt to obtain the previously identified records must be made before the Board may adjudicate the Veteran's claims.

Additionally, although the Veteran was afforded a VA QTC (contract) examination on remand and the examiner's report acknowledges, as requested, the other audiological testing included in the claims file, the examiner did not have the benefit of reviewing the outstanding records discussed above.  Thus, an addendum opinion must also be obtained on remand if the previously requested records are obtained.

As the outcome of the Veteran's pending increased rating claim may affect the outcome of his claim of entitlement to a TDIU, a final decision on the TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the issue of entitlement to a TDIU must also be remanded.

Finally, as the claims must be remanded for other reasons, ongoing VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of (1) any findings and test results associated with the Veteran's participation in a VA auditory research study beginning in July 2016 (noted to be located in the "investigator's file"); (2) any relevant records viewable in Tools/Audiogram Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of the audiograms conducted during VA treatment on January 24, 2013, and on April 21, 2016; and (3) any outstanding VA treatment records (including any relevant records available via the above viewing tools) dated since March 2017.

All reasonable attempts should be made to obtain the foregoing records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  If, and only if, the development requested in item 1 results in obtention of additional records, send the claims file to an audiologist (the same audiologist who completed the April 2017 QTC examination, if possible) for review.  Following review of the claims file, the audiologist should specifically acknowledge review of the audiological test results documented in the claims file, to include testing conducted during VA audiological treatment, during VA examinations, and during the Veteran's participation in the Auditory Research Lab Study, and should reconcile, if necessary, any discrepancies he or she identifies among those results.

3.  Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, implement appropriate corrective action.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

